Per Curiam

This action was tried to the court below without a jury, and from the judgment entered upon its findings the case has been appealed to this court.
It appears from the record that, although written notice was given to the appellant, by respondents’ attorneys, of the time of filing the findings of fact and conclusions of law, and also of the judgment, no exceptions were taken to said findings or conclusions; neither were other or different findings requested by the appellant. Under such circumstances this court has uniformly held that it will not review the evidence upon which the findings were based. Stoddard v. Se*5attle Natl. Bank, 12 Wash. 658 (40 Pac. 730); Cook v. Tibbals, 12 Wash. 207 (40 Pac. 935); Fremont Milling Co. v. Denny, 12 Wash. 251 (40 Pac. 1062); Montesano v. Blair, 12 Wash. 188 (40 Pac. 731); Rice v. Stevens, 9 Wash. 298 (37 Pac. 440). See, also, Donovan v. Clark, 138 N. Y. 631 (33 N. E. 1066).
No question arises upon the pleadings in this case. We think that the conclusions of law made by the lower court were right, and its judgment is affirmed.